DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The allowable original claims 7 and 20 have been incorporated in the independent claims 1 and 19.  Claims 7 and 20 are now cancelled.  The withdrawn claims 2-6, 15-18 are rejoined to the allowed claim 1.  Therefore, claims 1-6 and 8-19 are pending.
Allowable Subject Matter
Claims 1-6 and 8-19 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1 is allowed since there is no prior teaches the display panel wherein, the first base substrate comprises 
a first substrate, 
a strain layer arranged on the first substrate, and 
a black matrix arranged on the strain layer, 
the black matrix is arranged between adjacent color resist blocks, 
the strain layer is at least arranged in the bending area, 
the strain layer comprises a first strain region and a second strain region, 
the black matrix covers the first strain region, 
the color resist blocks are located in the second strain region, and 
a tensile modulus of the first strain region is less than a tensile modulus of the second strain region.  
Claims 2-6 and 8-18 are allowed since they depend on the allowed claim 1.

Claim 19 is allowed since there is no prior teaches a preparation method of a display panel, wherein forming the color filter substrate comprises: 
forming a first substrate;  
forming a strain layer on the first substrate, wherein the strain layer comprises 
a first strain region and a second strain region, and 
a tensile modulus of the first strain region is less than a tensile modulus of the second strain region; 
forming a black matrix on the strain layer, wherein the black matrix covers the strain layer and is provided with pixel openings exposing the second strain region; and 
forming the color resist blocks on the black matrix, wherein the color resist blocks cover the pixel openings; wherein the first substrate, the strain layer and the black matrix form the first base substrate.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871